DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SWITCHING BETWEEN FIRST AND SECOND BWP CONFIGURATIONS BASED ON TIMER EXPIRATION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 15, 24, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/051177 A1 to ADJAKPLE et al. (“Adjakple”).
As to claims 1 and 10, see similar rejections to claims 15 and 24, respectively.  The apparatus teaches the methods.
As to claim 15, Adjakple discloses an apparatus configured for wireless communication (para. 0231, UE), the apparatus comprising: a processor (para. 0114, processor); a memory coupled with the processor (para. 0114, processor accesses memory); and instructions stored in the memory and executable by the processor to cause the apparatus to (paras. 0114, 0147, processor accesses information from memory, executes method): implement a bandwidth part (BWP) inactivity timer (para. 0231, inactivity BWP DL timer); implement a duplex mode timer (para. 0231, TDD [para. 0087, TDD Time Division Duplex], inactivity BWP UL timer); and switch between communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode activity timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
As to claim 24, Adjakple further discloses the apparatus of claim 15, wherein the instructions causing the apparatus to implement the duplex mode timer cause the apparatus to: start or restart the duplex mode timer when an indication of simultaneous downlink assignment and uplink grant is received (para. 0229, this timer is restarted/reset upon receiving a UL grant on DL scheduling PDCCH).
As to claim 29, Adjakple discloses an apparatus configured for wireless communication (para. 0231, UE), comprising: means for implementing (para. 0114, processor;  Note this is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements), by a wireless device, a bandwidth part (BWP) inactivity timer (para. 0231, inactivity BWP DL timer); means for implementing (para. 0114, processor;  Note this is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements), by the wireless device, a duplex mode timer (para. 0231, TDD [para. 0087, TDD Time Division Duplex], inactivity BWP UL timer); and means for switching  (para. 0114, processor;  Note this is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements) between the wireless device communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode activity timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
As to claim 30, Adjakple discloses non-transitory computer-readable medium having program code recorded thereon for wireless communication, the program code comprising: program code executable by a computer for causing the computer to  (paras. 0114, 0147, processor accesses information from memory, executes method): implement a bandwidth part (BWP) inactivity timer  (para. 0231, inactivity BWP DL timer); implement a duplex mode timer (para. 0231, TDD [para. 0087, TDD Time Division Duplex], inactivity BWP UL timer); and switch between a wireless device communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode activity timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 19-22 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2019/051177 A1 to ADJAKPLE et al. (“Adjakple”) in view of U.S. Publication No. 2021/0314946 A1 to Ang et al. (“Ang”).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As to claims 5-8, see similar rejections to claims 19-22, respectively.  The apparatus teaches the methods.
As to claim 19, Adjakple does not expressly disclose the apparatus of claim 15, wherein communicating using the component carrier resources of the first BWP configuration communicates in a full duplex mode and communicating using the component carrier resources of the second BWP configuration communicates in a half duplex mode, wherein a slot format of a slot received while communicating in the half duplex mode indicates a full duplex slot.
Ang discloses a BWP may be a subset of contiguous common physical resource blocks (PRBs) of a component carrier (para. 0063), multiple sets of uplink and downlink BWP pairs for active BWPs may be defined for different duplexing modes (e.g., one or more sets of uplink and downlink BWP pairs for half duplex slots, one or more sets of uplink and downlink BWP pairs for full duplex slots, etc.). When transitioning between half duplex and full duplex slots, or when transitioning between full duplex slots having different uplink/downlink configurations, the active BWP implicitly changes to the corresponding set of uplink and downlink BWP pairs (para. 0092).  Furthermore, UEs may be dynamically signaled with respect to slot/symbol format changes (para. 0098), i.e. whatever format this is received in during half duplex mode, it indicates a change to full duplex.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the modes of Ang into the invention of Adjakple. The suggestion/motivation would have been to enable and provide for full duplex frequency-based BWP configurations (e.g., including a plurality of half duplex frequency-based BWPs comprising a subset of bandwidth of corresponding defined BWPs) (Ang, para. 0001).  Including the modes of Ang into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 20, Adjakple does not expressly disclose the apparatus of claim 19, wherein the instructions stored in the memory and executable by the processor further cause the apparatus to: proceed to communicate using the slot to communicate according to half duplex mode operation.
Ang discloses at para. 0098, continuing with the example of FIG. 10A, it can be seen that changing the slot/symbol format from half duplex to full duplex, or vice versa, may have an effect on the BWP of the half duplex UE. In accordance with some aspects, the UEs may be configured using slot configurations (e.g., a selected slot configuration from a set of different predefined half-duplex slot configurations {HD1, HD2, HD3, . . . }.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the half duplex mode of Ang into the invention of Adjakple. The suggestion/motivation would have been for including a plurality of half duplex frequency-based BWPs comprising a subset of bandwidth of corresponding defined BWPs (Ang, para. 0001).  Including the half duplex mode of Ang into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	As to claim 21, Adjakple does not expressly disclose the apparatus of claim 20, wherein proceeding to communicate using the slot to communicate according to half duplex mode operation either uses a default half duplex mode to communicate in either downlink mode or uplink mode or uses a priority rule to determine the half duplex mode.
Ang discloses in another example, if the current active BWP configuration is in full duplex, a wireless device may transition the current active BWP configuration to the default BWP in full duplex, and thereafter the wireless device may transition to the default BWP configuration in half duplex (para. 0103).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the half duplex mode of Ang into the invention of Adjakple. The suggestion/motivation would have been for including a plurality of half duplex frequency-based BWPs comprising a subset of bandwidth of corresponding defined BWPs (Ang, para. 0001).  Including the half duplex mode of Ang into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 22, Adjakaple does not expressly disclose the apparatus of claim 19, wherein the instructions stored in the memory and executable by the processor further cause the apparatus to: skip the slot as being considered an invalid configuration.
	Ang discloses if a slot/symbol is full duplex (e.g., implementing a full duplex frequency-based BWP configuration), a UE operating in defaulted half duplex mode may assume that the slot/symbol is a half duplex slot/symbol, or skip the slot (para 0103), i.e. as full duplex is invalid for half duplex.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the half duplex mode of Ang into the invention of Adjakple. The suggestion/motivation would have been for including a plurality of half duplex frequency-based BWPs comprising a subset of bandwidth of corresponding defined BWPs (Ang, para. 0001).  Including the half duplex mode of Ang into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 2-4, 9, 11-14, 16-18, 23, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2021/0321409 A1 discloses another apparatus for wireless communications at a UE is described. The apparatus may include means for transmitting a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum, receiving, from a base station, control signaling indicating a default BWP associated with the full duplex mode or a half-duplex mode based on the control message, and communicating, based on expiration of an inactivity timer associated with an active BWP, with the base station using the default BWP in accordance with the full duplex mode or the half-duplex mode (para. 0008).  The inventive entity of the prior art only includes one or more joint inventor(s), but not the entire inventive entity, of the instant application.  Examiner also notes the prior art appears to have common ownership with the instant application.  See also, MPEP 2154.02(c).  Therefore, a rejection is not made under U.S.C. 102(a)(2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463